United States Court of Appeals
                                                                 Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  August 10, 2005

                                                          Charles R. Fulbruge III
                        _____________________                     Clerk

                              05 - 20187
                           Summary Calendar
                        _____________________

                 CASTON FORBES & SANDRA KAY FORBES,

                                       Plaintiffs - Appellants,

                                  V.

                  NEW CENTURY MORTGAGE CORPORATION,

                                       Defendant - Appellee

                                  &

                       OCWEN FEDERAL BANK FSB,

                                       Defendant - Appellee.


                   ________________________________

         Appeal from the United States District Court for the
                  Southern District of Texas, Houston
                   _________________________________

Before JOLLY, DAVIS and OWEN, Circuit Judges:

PER CURIAM:*

     Appellants assign some twenty-three violations of the Texas

Constitution and breaches of common law and statutory duties in

support of their appeal challenging the district court’s order

concluding that appellants are bound on the note and mortgage they

signed and granting summary judgment to defendants. Having reviewed

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the briefs and record in this case, we conclude that none of these

arguments have merit.   We therefore affirm the district court’s

judgment essentially for the reasons stated in the district court’s

Memorandum and Order of February 16, 2005.

     AFFIRMED.